Citation Nr: 0733940	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Kent L. Booher, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from August 1971 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles. California.  Thereafter, the veteran 
moved to Tennessee and the Nashville RO assumed jurisdiction.  

The veteran appeared at a hearing before the undersigned at 
the RO in July 2007.  



FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder, to include schizophrenia, in August 1984.  The 
veteran was notified of this decision that same month and did 
not appeal.  Thus, the decision became final.

2.  Evidence received since the denial of service connection 
for a psychiatric disorder, to include schizophrenia, raises 
a reasonable possibility of substantiating the claim.

3.  The veteran has current paranoid schizophrenia that had 
its onset during active service.



CONCLUSIONS OF LAW

1.  The August 1984 rating decision denying service 
connection for a psychiatric disorder, including 
schizophrenia, is final.  38 U.S.C.A. § 7105 (c) (West 2002).

2.  Evidence received since the August 1984 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Paranoid schizophrenia was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating the claim.

New and Material

The RO denied service connection for a psychiatric disorder, 
to include schizophrenia, in an August 1984 rating 
determination. The veteran was notified of this decision 
later that month and did not appeal.  Thus, the decision 
became final.  38 U.S.C.A. § 7105(b).

Finally disallowed claims will be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

The definition of material evidence was revised in August 
2001.  The revised regulation provides that new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The elements of a successful service connection claim consist 
of competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In denying service connection for a psychiatric disorder, to 
include schizophrenia, in its 1984 decision, the RO found 
that the veteran underwent a psychiatric evaluation in 
September 1972 and that no psychiatric disorder was found.  
It further noted that his separation examination was negative 
for a psychiatric disorder.  The RO observed that the current 
medical evidence of record showed that a diagnosis of 
paranoid schizophrenia was made in 1983.  The RO found that 
the veteran's psychosis was diagnosed at a time too remote 
from his active duty to be related thereto.  

Evidence received subsequent to the August 1984 rating 
determination includes treatment records and reports, 
statements from the veteran and others, and the testimony of 
the veteran at his June 2007 hearing.  

The additional records received in conjunction with the 
veteran's claim, include a February 2004 letter from the 
veteran's private physician, P. Samuelson. M.D., wherein the 
veteran was noted to suffer from paranoid schizophrenia.  She 
indicated that the veteran had shown no signs of psychosis 
until he was in the Navy on a ship when the stress of the 
military life produced an acutely psychotic state which had 
persisted ever since and could best be attributed to his 
military experience.  

In a December 2004 treatment report, Dr. Samuelson again 
diagnosed the veteran as having paranoid schizophrenia.  She 
noted that the chances of recovery were virtually nil given 
the longevity of the veteran's symptoms and the fact that he 
had no exacerbating reversible condition such as physical 
illness or substance abuse.  She observed that the veteran 
had manifested no psychotic symptoms until he was under the 
stress of military service.  

In a February 2005 letter, Dr. Samuelson indicated that the 
veteran suffered from paranoid schizophrenia.  She noted that 
he had shown a persistent pattern of paranoid delusions and 
grandiosity believing himself to be a prophet contacted by 
angels for more than 20 years.  She indicated that in 1972 he 
interpreted an evaluation by a neurologist and psychiatrist 
as CIA agents when they were shining penlights in his eyes.  

She stated there was little doubt that the veteran's illness 
began in the Navy and was precipitated by that service.  She 
noted that he was functional prior to entering naval service 
and that this was uncontested by his personal history and by 
the fact that he was accepted by the Navy.  She stated that 
he was found to be actively hallucinating and delusional 
while in the Navy and separated from the service for that 
reason.  Dr. Samuelson indicated that the veteran's 
persistent paranoia made it exceedingly unlikely that he 
would be able to accept supervision in any workplace.  

In a December 2005 report, I. Malini, M.D., a private 
psychiatrist, indicated that the veteran claimed he was in 
the military from August 1971 to January 1973.  The veteran 
stated that he saw a psychiatrist in the military as he 
claimed he was having a vision, an angel coming and talking 
to him.  The veteran reported that he started giving prophecy 
and thought he was hearing God's voice.  At that time, he was 
experiencing problems with sleep and appetite.  He noted that 
the military doctor found him fit for service but that the 
veteran wanted to be discharged.  The veteran reported that 
he continued to have visions.  

Following examination, a diagnosis of chronic paranoid 
schizophrenia was rendered.  Dr. Malini indicated that the 
veteran had had chronic paranoid schizophrenia since at least 
1971.  He noted that the veteran had been seen in the 
military for this illness and that he had taken medication 
off and on but was reluctant to take any medication.  It was 
Dr. Malini's opinion that the military experience most likely 
triggered the veteran's mental illness.  

At his July 2007 hearing, the veteran testified that during 
service he had a feeling of God coming over him and making 
him want to do certain things.  The veteran also testified as 
to the treatment he had received over the years and the 
places where he received the treatment as well as having 
received money from the State for vocational training in the 
mid 1970's as a result of his mental disability.  

The evidence added to the record since the August 1984 
decision directly addresses the issue on appeal.

The veteran has submitted separate opinions from two private 
physicians relating his current schizophrenia to his period 
of service.  The previous denial was based upon the lack of 
findings of a psychiatric disorder during service and not 
until many years after service.  The new evidence relates to 
a previously unestablished element of the claim-a link 
between the current disability and service.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.

Reopened Claim

With regard to the elements necessary to establish service 
connection, the veteran's treatment records and the 
statements from his private physicians contain diagnoses of 
paranoid schizophrenia.  The element of a current disability 
is thus satisfied.

The service medical records show that the veteran underwent a 
psychiatric evaluation in 1972, but that no psychiatric 
disability was identified.  It was noted, however, that he 
had reported hearing the voice of God, but had "no other 
signs of paranoia or schizophrenia" (emphasis added).  The 
veteran's private physicians found that these symptoms 
represented the onset of paranoia.  This evidence supports a 
finding that there was in-service disease.

The private physician's opinions also link the current 
paranoid schizophrenia to service.  These opinions are un-
refuted and appear to be based on an accurate history.  
Hence, the evidence also satisfies the element of a nexus 
between the current paranoid schizophrenia and service.

As the elements for service connection are satisfied, the 
claim for service connection for paranoid schizophrenia is 
granted.

ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for a psychiatric 
disorder, to include schizophrenia.  

Service connection for paranoid schizophrenia is granted.

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


